      Case 4:19-cr-00116-RSB-CLR Document 53 Filed 10/05/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )            CR4:19-116
                                         )
                                         )
RICHARD BRITTON                          )

                        FINAL ORDER OF FORFEITURE

      Plaintiff, the United States of America, has moved this Court, pursuant to

Federal Rules of Criminal Procedure 32.2(c) and 43(a), for a Final Order of Forfeiture

in this ancillary proceeding against real property located at 3150 Cay Creek Road,

Midway, Georgia 31320 (hereinafter, the “Subject Property”).       On November 18,

2019, pursuant to a written plea agreement, Defendant Richard Britton (hereinafter,

the “Defendant”) pled guilty to Count One of the Indictment charging a violation of

21 U.S.C. § 841 (Distributed of a Controlled Substance (Cocaine Base)).

      Pursuant to his plea agreement, Defendant agreed to forfeit to the United

States all rights, and interest in all assets seizure pursuant to 21 U.S.C. Section 853,

which includes, any property constituting, or derived from the proceeds obtained

directly or indirectly as a result of the charged offense, and any property used or

intended to be used, in any manner or part, to commit, or to facilitate the commission

of the offense(s). Specifically, the Defendant agrees to forfeit his interest in the

Subject Property.

      Additionally, pursuant to his plea agreement, Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice
      Case 4:19-cr-00116-RSB-CLR Document 53 Filed 10/05/20 Page 2 of 3



of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment without further order

of the Court.

      The Government has represented that it has completed all third-party notice

as required by Rules 32.2 and 43(a), and that the Defendant and all third-parties,

including, their heirs, successors, and assigns, and all other persons and entities

having any right, title, claim to or interest in the Subject Property have either

conceded or otherwise failed to contest this forfeiture within the permitted statutory

timeframe.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:

      1.        The United States’ Motion for Final Order of Forfeiture is GRANTED;

      2.        The Subject Property is hereby forfeited to the United States of America,

and all right, title, claim and interest to the Subject Property by the Defendant and/or

any third-party, their heirs, successors, and assigns, and all other persons and

entities are vested in the United States of America;

      3.        The Defendant and/or any third-party, their heirs, successors, and

assigns, and all other persons and entities are forever barred from asserting a claim

against the Subject Property;

      4.        The United States Marshals Service or an authorized designee shall

make arrangements to dispose of the Subject Property according to law and

regulatory procedures; and




                                            -2-
Case 4:19-cr-00116-RSB-CLR Document 53 Filed 10/05/20 Page 3 of 3
